Citation Nr: 1210473	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-38 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in July 2010.  The Veteran and his spouse provided testimony during a hearing before the undersigned acting Veterans Law Judge of the Board in January 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was given a VA psychiatric examination in December 2009, and that the most recent VA treatment records are dated in June 2010, with a relevant February 2010 outpatient treatment not having been considered by the RO in the first instance, which is required under 38 C.F.R. §§ 19.31, 19.37 (2011).  Moreover, the Veteran testified during his hearing before the undersigned in January 2012 that he has been receiving ongoing VA psychiatric treatment since 2010 and the records reflecting this treatment are not contained in the Veteran's claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the Board finds that all records of the VA psychiatric treatment the Veteran has received since June 2010 should be obtained and incorporated into his claims folder, followed by a VA psychiatric examination as described below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all VA medical records of treatment the Veteran has received for psychiatric problems since June 2010.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his service-connected PTSD and the symptoms caused by it.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

A complete rationale for all opinions should be provided.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of all evidence added to the record since the July 2010 statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


